Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
  Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 8/24/2020, which was received 11/13/2020. Acknowledgement is made to the amendment to claims 1,2, the cancelation of claims 3-60 and the addition of claims 61-77. Applicant’s amendment and remarks have been carefully considered, but were not persuasive in regards to the USC 101 rejection. 

Election/Restrictions
“Newly added” claims 61-77 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 4-20 were previously restricted in election filed 9/28/2015, without traverse, claims 61-77 mirror claims 4-20.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:

1. (Currently Amended) A supply chain management system comprising:
a customer order entry subsystem running on a first computing device, configured to accept a part order from a customer and provide a status screen configured to display a real-time order status of the part order over a computer network:
a part quoting subsystem running on the first computing device and configured to automatically query a plurality of databases and receive a response with a set of information, 
wherein the set of information includes a price, and an availability, or a delivery status for a particular part: and 
wherein the part quoting subsystem automatically updates the real-time order status based on the response from the plurality of databases and 
periodically perform additional automatic queries of the plurality of databases.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features italicized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the displaying and querying of information on a computer screen, and the steps are performed on a computer device, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “accepting a part order, 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Currently Amended) A supply chain management system comprising:
a customer order entry subsystem running on a first computing device, configured to accept a part order from a customer and provide a status screen configured to display a real-time order status of the part order over a computer network:
a part quoting subsystem running on the first computing device and configured to automatically query a plurality of databases and receive a response with a set of information, 
wherein the set of information includes a price, and an availability, or a delivery status for a particular part: and 
wherein the part quoting subsystem automatically updates the real-time order status based on the response from the plurality of databases and
periodically perform additional automatic queries of the plurality of databases.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a computing device running order entry and part quoting subsystems, are recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as a computing device).  For example, stating that the order and quoting systems are running on a generic computing device, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
receiving or transmitting data over a network (e.g. receives a request for a part, querying databases for parts quotes and generating a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. information is retrieved and stored on databases) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
 
Claim 2 is dependent of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein said customer order entry subsystem further comprises an application programming interface (API) to a body shop management system, said body shop management system utilizing  the real-time order status retrieved from said customer order entry subsystem to coordinate and schedule resources within said body shop to optimize resource utilization and productivity.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Scruton (US PG PUB 20130290129).

In regards to claim 1, Scruton discloses a supply chain management system comprising:
a customer order entry subsystem running on a first computing device, configured to accept a part order from a customer and provide a status screen configured to display a real-time order status of the part order over a computer network (Scruton, FIG 3, items :
a part quoting subsystem running on the first computing device and configured to automatically query a plurality of databases and receive a response with a set of information (Scruton, para 0217, “automatically generates a virtual request for quote (RFQ), virtually sends the RFQ to the supplier, and by extracting the list of inventory from the web page receives a virtual quotation from the supplier.”), 
wherein the set of information includes a price, and an availability, or a delivery status for a particular part (Scruton, FIG 12, price is provided from suppliers that have the part available for shipping): and 
wherein the part quoting subsystem automatically updates the real-time order status based on the response from the plurality of databases and periodically perform additional automatic queries of the plurality of databases (Scruton, para 0226,0227, quotes are refreshed to assure that the parts quoted from the suppliers are still available).

In regards to claims 2, Scruton teaches wherein said customer order entry subsystem further comprises an application programming interface (API) to a body shop management system, said body shop management system utilizing the real-time order status retrieved from said customer order entry subsystem to coordinate and schedule resources within said body shop to optimize resource utilization and productivity (Scruton, para 0193, “FIG. 52 is a screen illustration of an exemplary repair facility management calendar 610. A repair facility 

Non Patent Literature
	(i) eziparts, teaches a supply chain management system that generates quotes and generates invoices in an auto-parts industry application.

Response to USC 102 Arguments
	The examiner refers the applicant to the rejection supra that maps the newly added features to the teaching of Scruton.

Response to USC 101 Arguments
	Applicant argues that since the claims recite that the quotes are automatically updated that provides for increased efficiency over the prior at that accomplishes that updating manually. The examiner directs applicant’s attention to FairWarning IP v latric Sys, where the courts found that a process of monitoring data that is executed on a general purpose computer where the speed in the process comes solely from the capabilities of the general purpose computer were considered to be mere instructions to apply an exception.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450

or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625